Exhibit 10.8(a)

June 1, 2011

Blackwater Capital Management, LLC

36 Cattano Avenue

Suite 601

Morristown, N.J. 07960

Attention: Mr. Andy Silwanowicz

Re: Management Agreement Renewals

Dear Mr. Silwanowicz:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2012 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

CTA Capital LLC

 

  •  

Emerging CTA Portfolio L.P.

 

  •  

Global Diversified Futures Fund L.P.

 

  •  

Blackwater Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:  

/s/ Jennifer Magro

  Jennifer Magro   Chief Financial Officer & Director

BLACKWATER CAPITAL MANAGEMENT LLC

 

By:  

/s/ Andrew Silwanowicz

  Print Name:   Andrew Silwanowicz

JM/sr